        Case 1:19-mc-00145-TSC Document 410 Filed 01/25/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

---------------------------------x
- the Matter of the
In
Federal Bureau of Prisons’ Execution :
Protocol Cases,
                                     :
Lead Case: Roane et al. v. Barr                       Case No. 19-mc-00145 (TSC)
                                     :

THIS DOCUMENT RELATES TO:                       :

James H. Roane, Jr. et al. v. William Barr, :
Case No. 05-2337
---------------------------------x
-
                  NOTICE OF WITHDRAWAL OF APPEARANCES

       TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

       PLEASE TAKE NOTICE that, pursuant to Local Civil Rule 83.6(b), the appearances of

Charles Frederick Walker, Donald P. Salzman, Steven M. Albertson, Alex Drylewski, and Andrew

R. Beatty as counsel for former Plaintiff Corey Johnson are hereby withdrawn. This Notice of

Withdrawal of Appearances is appropriate because Mr. Johnson is deceased, having been executed

by the government on January 14, 2021, and, accordingly, is no longer a plaintiff in this action.

Dated: January 25, 2021                        Respectfully submitted
                                               /s/ Donald P. Salzman
                                               Donald P. Salzman (#479775)
                                               Charles Frederick Walker (#427025)
                                               Steven M. Albertson (#496249)
                                               SKADDEN, ARPS, SLATE,
                                                  MEAGHER & FLOM LLP
                                               1440 New York Avenue, N.W.
                                               Washington, DC 20005-2111
                                               (202) 371-7983

                                               Alexander C. Drylewski (admitted pro hac vice)
                                               Andrew R. Beatty (admitted pro hac vice)
                                               One Manhattan West
                                               New York, NY 10001
                                                1
Case 1:19-mc-00145-TSC Document 410 Filed 01/25/21 Page 2 of 2




                             (212) 735-3000

                            Counsel for Plaintiff Corey Johnson




                              2
